Order filed March 5, 2019




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-18-00663-CV
                                    ____________

                         ROY JORDAN, JR., Appellant

                                        V.

       CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC AND
               CENTERPOINT ENERGY, INC., Appellees


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-53281

                                    ORDER

      Appellant’s brief was due February 25, 2019. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before March 19, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM